Exhibit 10.24

 

MONTPELIER RE HOLDINGS LTD.

 

LONG-TERM INCENTIVE PLAN

 

2009

 

RESTRICTED SHARE UNIT
AWARD AGREEMENT

 

This Award Agreement (the “Award Agreement”) is made and entered into as of
January 1, 2009 between Montpelier Re Holdings Ltd. (the “Company”) and
[EMPLOYEE’S FULL NAME] (the “Participant”).

 

The Company hereby grants to the Participant an incentive award (the “Award”) on
the terms and conditions as set forth in this Award Agreement and in the
Montpelier Long-Term Incentive Plan (the “Plan”), as it may be amended from time
to time.

 

In accordance with this grant, and as a condition thereto, the Company and the
Participant agree as follows:

 

SECTION 1.  Restricted Share Units.  As soon as reasonably practicable following
the Company’s announcement of its annual results for 2009 (the “Announcement
Date”), the Participant shall be eligible to receive that number of Restricted
Share Units (“RSUs”) equal to (i) [       ] multiplied by (ii) the 2009 Base
Salary, divided by (iii) twenty(20); provided, that such number shall be
adjusted by the Compensation and Nominating Committee (the “Committee”) in
accordance with Section 11 of the Plan upon any of the events set forth therein.

 

SECTION 2.  Nature of Award.  RSUs represent the opportunity to receive shares
of Company common shares, $0.001666 par value per share (“Shares”), as are
earned in accordance with Section 4 of this Award Agreement.

 

SECTION 3. Vesting.  Subject to the Participant remaining employed at the
Announcement Date, twenty-five percent (25%) of the RSUs shall vest at midnight
as of December 31, 2009, and, subject to the Participant remaining employed
though the applicable vesting date, the RSUs shall vest in three (3) equal
tranches at midnight as of December 15, 2010, December 15, 2011 and December 15,
2012, respectively.  Shares shall be issued by the Company to the Participant in
satisfaction of the Award as soon as reasonably practicable following the
Announcement Date and each subsequent Vesting Date, but in no event later than
the last day of the calendar quarter in which such Date falls. .

 

SECTION 4.  Termination of Employment

 

(a)                        If the Participant’s employment with the Company or
one of its subsidiaries is terminated at any time following the Announcement
Date and prior to December 15, 2012:

 

(i) for any reason other than termination by the Company or subsidiary for
Cause, then all RSUs unvested at the date of termination shall be forfeited ; or

 

1

--------------------------------------------------------------------------------


 

(ii) by the Company or subsidiary for Cause, then all RSUs whether vested or
unvested at the date of termination shall be forfeited.

 

(b)                       For purposes of the Plan and the Award Agreement, a
transfer of employment from the Company to any subsidiary of the Company or vice
versa, or from one subsidiary to another, shall not be considered a termination
of employment.

 

SECTION 5. Change in Control. Notwithstanding the provisions of Section 5 above,
if within twenty-four (24) months following a Change in Control that occurs
following the Announcement Date, the employment of the Participant with the
Company or one of its subsidiaries is terminated prior to December 15, 2012:

 

(a)                        (i) by the Company or subsidiary without Cause,
(ii) on account of death or disability (as determined in accordance with
Section 8 of the Plan), or (iii) by the Participant on account of a Constructive
Termination or retirement at age sixty (60) or later, then upon such termination
the RSUs shall be deemed to have vested in full and Shares with respect to such
vested RSUs shall be issued to the Participant by the Company as soon as
reasonably practicable after such termination;

 

(b)                       by the Participant other than on account of a
Constructive Termination or retirement at age sixty (60) or later, then all RSUs
unvested at the date of termination shall be forfeited, and Shares with respect
to any RSUs vested at the date of termination shall be issued to the Participant
by the Company as soon as reasonably practicable after such termination; or

 

(c)                        by the Company or subsidiary for Cause, then all RSUs
whether vested or unvested at the date of termination shall be forfeited.

 

SECTION 6.  Tax Withholding.  Pursuant to Section 17(c) of the Plan, the
Committee shall have the power and the right to deduct or withhold, or require
the Participant to remit to the Company, an amount sufficient to satisfy any
federal, state, local or other taxes required by applicable law to be withheld
with respect to payment of the Award.  The Committee may condition the payment
hereunder upon the Participant’s satisfaction of such withholding obligations.

 

SECTION 7.  Rights As A Shareholder.  The Participant shall have no rights as
shareholder with respect to any Shares underlying the Award until and unless the
Participant’s name is entered in the Company’s Register of Members as the holder
of such shares and a Share certificate is issued to the Participant upon payment
with respect to the Award.

 

SECTION 8. Dividend Equivalents. To the extent dividends are paid on Shares
during 2009 (the “Performance Period”), the Participant shall be entitled to
receive, within ninety (90) days following the Announcement Date, a cash payment
equivalent to the cash dividends that would have been paid during the
Performance Period on the number of Shares underlying the RSUs awarded pursuant
to Section 2 above; provided, that the Participant remains employed with the
Company or one of its subsidiaries at the date of such payment.  To the extent
dividends are paid on Shares with respect to the period commencing on January 1,
2009 and ending on December 15, 2012, the Participant shall be entitled to
receive within ninety (90) days following the respective payment dates of such
dividends (subject to the Participant’s continued employment with the Company or
one of its subsidiaries at the relevant payment date), a cash payment

 

2

--------------------------------------------------------------------------------


 

equivalent to the cash dividends paid on the number of Shares underlying the
unvested RSUs awarded pursuant to Section 2 above on such payment date. 
Payments made pursuant to this Section 9 shall be in the form of ordinary
compensation.

 

SECTION 9.  Transferability.  Pursuant to Section 14 of the Plan, the
Participant may designate a beneficiary or beneficiaries to receive any payment
to which he or she may be entitled in respect of Awards under the Plan in the
event of his or her death on a form to be provided by the Committee.  Except as
provided herein, the Participant may not sell, transfer, pledge, assign or
otherwise alienate or hypothecate the RSUs, other than by his or her last Will
and Testament or by the laws of descent and distribution.

 

SECTION 10.  Ratification of Actions.  By accepting the Award or other benefit
under the Plan, the Participant and each person claiming under or through him or
her shall be conclusively deemed to have indicated the Participant’s acceptance
and ratification of, and consent to, any action taken under the Plan or the
Award by the Company, the Board or the Committee.  All decisions or
interpretations of the Company, the Board and the Committee upon any questions
arising under the Plan and/or this Award Agreement shall be binding, conclusive
and final on all parties.  In the event of any conflict between any provision of
the Plan and this Award Agreement, the terms and provisions of the Plan shall
control.

 

SECTION 11.  Notices.  Any notice hereunder to the Company shall be addressed to
its office, Montpelier House, 94 Pitts Bay Road, Hamilton HM08, Bermuda;
Attention: Corporate Secretary, and any notice hereunder to the Participant
shall be addressed to him or her at the address specified on the Award
Agreement, subject to the right of either party to designate at any time
hereafter in writing some other address.

 

SECTION 12.  Definitions.  Capitalized terms not otherwise defined herein shall
have the meanings given them in the Plan.

 

SECTION 13.  Governing Law and Severability.  This Award Agreement will be
governed by and construed in accordance with the laws of Bermuda, without regard
to conflicts of law provisions.  In the event any provision of the Award
Agreement shall be held illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining parts of the Award Agreement, and the
Award Agreement shall be construed and enforced as if the illegal or invalid
provision had not been included.

 

SECTION 14.  No Rights to Continued Employment.  This Award Agreement is not a
contract of employment.  Nothing in the Plan or in this Award Agreement shall
interfere with or limit in any way the right of the Company or any subsidiary to
terminate the Participant’s employment at any time, for any reason or no reason,
or confer upon the Participant the right to continue in the employ of the
Company or a subsidiary.

 

SECTION 15.  Counterparts. This Award Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be duly
executed as of the date first written above.

 

 

 

MONTPELIER RE HOLDINGS LTD.

 

 

 

 

 

By:

 

 

 

Name: [NAME]

 

 

Title:   [TITLE]

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

By:

 

 

 

Name:  [EMPLOYEE’S FULL
             NAME]

 

 

Title:    [TITLE]

 

4

--------------------------------------------------------------------------------